                                                                      l       USDS SDNY
                                                                              DOCUMENT                                   ...
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      I
                                                                      1
                                                                          1   ELECTRONICALLY FILED .
------------------------------------------x                           ijDOC-#:_                            ·         ·         ·
STEVE SANDS,                                                          Ir      D\TE FILED:
                                                                          I ----,.,_c,._ _ _   .   -
                                                                                                       11(2.,(zot:i__
                                                                                                                 -  ~:'J '
                              Plaintiff,


               -against-                                                                   17-cv-9215 (LAK)


BAUER MEDIA GROUP USA, LLC,

                              Defendant.
------------------------------------------x

                               MEMORANDUM AND ORDER


LEWIS A. KAPLAN, District Judge.

               This is a copyright infringement suit brought by Steve Sands, a photographer

represented by attorney Richard Liebowitz. It is one of now well over 1,000 copyright infringement

cases brought by Mr. Liebowitz in this district in the past two or so years. The matter before the

Court involves several issues ultimately stemming from the failure of plaintiff and his counsel to

comply with discove1y obligations.




                                           Background

               Defendant moved to dismiss the action on the ground that Mr. Liebowitz and/or his

client had committed discove1y abuse or, alternatively, to require a bond as security for costs and

fees pursuant to Local Civ. R. 54.2. On September 18, 2019, the Court concluded that the claim of

discovery abuse was meritorious, but it declined to dismiss the action. Rather, it required Mr.

Liebowitz to pay a reasonable attorney's fee to defendant for making and litigating the sanctions
                                                                                                       2

motion and directed plaintiff to show cause, on or before October 2, 2019, why the Court should not

condition plaintiffs ability to proceed with this action on the posting of a bond or other sufficient

security in the amount of$50,000 for costs and attorney's fees in this action. Sands v. Bauer Media

Grp. USA, LLC, No. 17-cv-9215 (LAK), 2019 WL 2019 WL 4464672 (S.D.N.Y. Sept. 18, 2019)

("Sands I").

                Plaintiff opposed the entry of an order requiring the posting of security for costs and

attorney's fees.   Dkt. 58.    But, on October 22, 2019, the Court issued a decision carefully

considering, but rejecting, plaintiffs arguments. Its order stated that "[t]his action shall be dismissed

with prejudice unless Sands, on or before October 29, 2019, posts ... a bond or other sufficient

security in the amount of$50,000 for costs and attorney's fees in this action." Sands v. Bauer Media

Grp. USA, LLC, No. 17-cv-9215 (LAK), 2019 WL 2019 WL 5395602 (S.D.N.Y. Oct. 22, 2019).

                Plaintiff never filed any bond or other security. Instead, plaintiff on October 29, 2019

moved to recuse the undersigned under 28 U.S.C. § 455, arguing that the Court's actions in this case

have demonstrated personal bias against his counsel, Mr. Liebowitz, and that this alleged bias against

him has resulted in actual bias against plaintiff Sands.



                                              Discussion

Recusal

                It is more than passingly odd that plaintiff seeks to find support for his claim of

personal bias against him and his counsel in the Court's denial of his adversary's motion to dismiss

this action for Mr. Liebowitz's discovery misconduct and its choice instead of the lesser sanction of

imposing the costs of litigating the meritorious sanctions motion on Mr. Liebowitz rather than
                                                                                                        3

plaintiff himself. It is at least equally odd that the basis of the claim of bias is plaintiffs assertion

that the Court on September 18, 2019

                "entered an order in this action in which he condemned Plaintiffs counsel, Richard
                Liebowitz, as a 'copyright troll' and accused him again of filing 'strike suits,
                designed to extort settlements."' Dkt. 69, at 1.

In fact, the September 18, 2019 ruling did not do either. Rather, it stated:

                "Of course, photographers who create copyrighted images should be fairly
                compensated for their work. Those who infringe by using such images in violation
                of the rights of a copyright holder should be held to account. On the other hand, as
                the Court noted in a prior case, ' [t]here may well be justification for [the] implication
                [that a significant portion of the 1,110 cases] ... [have been] strike suits, designed
                to extort settlements from defendants on the basis that the defense costs would
                exceed what plaintiff would accept in settlement." Indeed, another judge of this
                Court has referred to Mr. Liebowitz as a 'copyright troll' - one who is

                        'more focused on the business of litigation than on selling a product or
                        service or licensing their copyrights to third parties to sell a product or
                        service. A copyright troll plays a numbers game in which it targets hundreds
                        or thousands of defendants seeking quick settlements priced just low enough
                        that it is less expensive for the defendant to pay the troll rather than defend
                        the claim.'

                Moreover, Mr. Liebowitz has been sanctioned, reprimanded, and advised to 'clean
                up [his] act' by other judges of this Court. As Judge Furman recently observed,
                'there is a growing body oflaw in this District devoted to the question of whether and
                when to impose sanctions on Mr. Liebowitz.' And that is what I am asked to do here
                by defendant's motion to dismiss the action as a sanction for alleged discovery
                misconduct or, alternatively, to strike portions of the evidence that plaintiff has
                submitted in support of a motion for summary judgment or require a bond as security
                for costs and fees pursuant to Local Civ. R. 54.2." Sands I, at * I (footnotes and
                citations omitted).

                Thus, rather than condemn Mr. Liebowitz as a "copyright troll," the Court simply

observed that another judge of this Court had so characterized him. And rather than accusing Mr.

Liebowitz of filing strike suits to extort settlements, the Court observed that there might be

justification for such claims, as indeed there might. In fact, as events have developed in this case,
                                                                                                          4

there perhaps is even more justification.

                In his zeal to deny that he files suits to extort settlements, Mr. Liebowitz in this very

case- in filing the very motion for recusal underlying this order- stated under penalty of perjury that

"[p ]laintiff did not make a settlement demand in this action." Dkt. 70, '1! 3. Plaintiff stated similarly

in his memorandum that he "never made a settlement demand in this proceeding; he only ever sought

judgment on the merits against Bauer Media." Dkt. 69, at 9 n.l.

                These statements are false. As both the Court and defendant's counsel have pointed

out, Mr. Liebowitz's associate made a $25,000 settlement demand at the initial conference in this

case, a conference that Mr. Liebowitz did not attend. Even more glaring is an email defendant's

counsel has produced, received by it from Mr. Liebowitz at the outset of the case, in which Mr.

Liebowitz himself proposed settling for $25,000. Dkt. 71, at 2. Mr. Liebowitz has not disputed the

authenticity or his authorship of the email or argued that the associate lacked the authority to make

this demand. He seeks to pass off his untrne statements by saying that he "overlooked" these

$25,000 settlement demands. Dkt. 75, ,i 4. He then implies that the notion that "early resolution is

generally promoted by federal courts" is an excuse for making false statements under penalty of

perjury. Id With respect, Mr. Liebowitz's assertion that he "overlooked" multiple settlement

demands is unpersuasive. 1



                Nor is this the only occasion on which Mr. Liebowitz has made an untrue statement to a
                judge of this Court. In Burgina v. Imagina Consulting, Inc., 18-cv-8956 (CS), Liebowitz
                sought to explain his failure to appear on April 12, 2019 at a court conference by telling
                Judge Seibel - in a letter written almost three weeks after his failure to appear and in
                response to an order requiring documentary proof of the reason for his absence - that his
                grandfather had died on the day of the conference and that Liebowitz was obliged to assist
                his family in certain religious customs in connection with the death. Id, minute entry Apr.,
                18, 2019, and Dkt. 36. When pressed for documentary proof, Mr. Liebowitz voluntarily
                dismissed his client's action. Id, Dkt. 43. Judge Seibel reiterated her demand for
                                                                                                           5

               As the Supreme Court held in Liteky v. United States, 510 U.S. 540, 555 (1994):

               "opinions fmmed by the judge on the basis of facts introduced or events occurring
               in the course of the cmTent proceedings, or of prior proceedings, do not constitute a
               basis for a bias or partiality motion unless they display a deep-seated favoritism or
               antagonism that would make fair judgment impossible. Thus, judicial remarks
               during the course of a trial that are critical or disapproving of, or even hostile to,
               counsel, the parties, or their cases, ordinarily do not support a bias or partiality
               challenge. They may do so if they reveal an opinion that derives from an
               extrajudicial source; and they will do so if they reveal such a high degree of
               favoritism or antagonism as to make fair judgment impossible." (emphasis in
               original)

               Nothing in this record supports any claim of favoritism or antagonism, let alone

favoritism or antagonism to a degree making fair judgment impossible. For example, in the same

opinion that plaintiff claims evidences this Court's bias, this Court observed:

               "Of course, photographers who create copyrighted images should be fairly
               compensated for their work. Those who infringe by using such images in violation
               of the rights of a copyright holder should be held to account." Sands I, at *1.

Moreover, at the conclusion of that opinion, the Court declined to dismiss the case on the basis of



               documentary proof. Id, Dkt. 45. Instead of producing documentary proof, Mr. Liebowitz
               filed a declaration attesting under penalty of perjury that his prior explanation had been
               conect. Id, Dkt. 46, ,r 6. Judge Seibel was not satisfied and, on July 26, 2019, directed Mr.
               Liebowitz to provide a death certificate for his late grandfather, whom he claimed had died
               on April 12, 2019. Id, Diet. 49. Again Mr. Liebowitz persisted in his refusal, arguing that
               the death certificate was "a personal matter." Id, Dkt. 52, ,r 12. This resulted in Mr.
               Liebowitz being held in civil contempt. Id, Dkt. 53, 60. In due course, he was ordered to
               appear and show cause why he should not be incarcerated until he complied with the Court's
               orders. Id, Dkt. 60. In the end, facing the prospect of jail, Mr. Liebowitz produced the
               death certificate, which showed that his grandfather had died three days before the April 12,
               2019 conference. He admitted also that the deceased grandfather had been interred on the
               day of his death. As Judge Seibel found, Mr. Liebowitz's repeated statements, some made
               or reiterated several times under penalty of perjury, that he missed April 12, 2019
               conference because his grandfather had died that day all were false. And it seems pe1fectly
               obvious that Mr. Liebowitz's months of resistance to providing documentary proof to
               corroborate his claim that the grandfather died on April 12, 2019, and perhaps the decision
               to voluntarily dismiss his client's lawsuit, were designed to avoid discoveiy of the fact that
               he had made a false statement to Judge Seibel in the first place.
                                                                                                         6

discovery misconduct although defendant had moved for such relief. For these and other reasons, the

recusal motion is baseless.




Failure to Post Security for Costs and Attorney's Fees

                In view of the fact that plaintiff has not posted security for costs and attorney's fees as

required by the October 22, 2019 order, this action is dismissed.




Attorney's Fees as Discovery Sanctions

                Mr. Liebowitz has sought an opportunity to make a further filing with respect to the

amount of attorney's fees that should be awarded as a discovery sanction. The Court sees no reason

not to allow that.




                                                 Conclusion

                For the foregoing reasons, plaintiff's recusal motion (Dkt. 68) is denied in all respects.

The action is dismissed with prejudice for plaintiffs failure to post security as required by the October

22, 2019 order. Plaintiff's motion for permission to file a fu1iher memorandum concerning the amount

of attorney's fees to be awarded (Dkt. 77) is granted to the extent that he may file such a memorandum

provided it is filed on or before December 6, 2019 and does not exceed 10 double spaced pages.

                SO ORDERED.

Dated:          November 26, 2019
